Citation Nr: 1412618	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2013, the Board remanded the appeal for additional development. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran failed to cooperate with the examiners at his January 2013 and December 2013 VA examinations. 

2.  At all times during the pendency of the appeal, the audiometric test results obtained during examination by a VA audiologist correspond to a numeric designation of no greater than V in the right ear and IV in the left ear.


CONCLUSION OF LAW

At all times during the pendency of the appeal, the Veteran does not meet the criteria for a rating in excess of 10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that in letters dated in November 2011 and April 2012, prior to the April 2012 rating decision, along with a letter dated in October 2013 the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with additional notice in the above letters followed by a readjudication of the claim in the January 2014 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Columbia VA Medical Center, including the May 2010 audiological examination and post-November 2011 treatment records, in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The Veteran was afforded VA audiological examinations in April 2012, January 2013, and December 2013.  The record also contains audiological examinations conducted at the Columbia VA Medical Center in May 2010 and June 2012. 

In this regard, the January 2013 VA examiner opined that the Veteran's test results from the examination would not be reported because his testing was not reliable because of his failure to cooperate at the examination.  Given the claims by the January 2013 VA examiner, the claimant was advised in the October 2013 Remand of his obligation to cooperate with VA when conducting his new audiological examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him.).  Notwithstanding this advice, the December 2013 VA examiner also opined that the Veteran's test results from the examination would not be reported because his testing was not reliable because of his failure to cooperate at the examination.  In February 2014, the Veteran thereafter claimed, in substance, that he fully cooperated at his VA examinations but the poor test results obtained by the examiners was caused by his not being able to hear the instructions given by the examiners and/or by the examiners not giving proper instructions. 

Notwithstanding the Veteran's claims to the contrary, the Board finds that the January 2013 and December 2013 VA examiners medical opinions that the reason for there not being able to obtain credible test results at these examinations was the appellant's failure to cooperate with the examiner the most probative evidence of record.  The Board has reached this conclusion because the January 2013 and December 2013 VA examinations were conducted by two different VA healthcare specialists in audiology.  Moreover, both these examiners, independently, came to the conclusion that the Veteran's failure to cooperate during the testing was the reasons for their inability to obtain credible results at the examinations as opposed to a communication issue.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the Veteran, and not VA, is most at fault for the record not containing credible post-June 2012 audiological examinations of the appellant, including an updated opinion on the functional impact his hearing loss has on his daily activities and employment since the April 2012 VA examination.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Wood.  For the same reason, the Board finds that the post-remand VA examination substantially complied with the Remand instructions and a remand for another VA examination is not required.  See 38 U.S.C.A. § 5103A(d); Stegall; D'Aries; Dyment.

Accordingly, in adjudicating the current appeal the Board will be forced to rely exclusively on his test results from the credible VA audiological examination conducted at the April 2012 VA examination as well as the May 2010 and June 2012 audiological examinations found in the VA treatment records.  38 U.S.C.A. § 3.655 (2013).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran's asserts that his hearing loss is manifested by adverse symptomatology that warrants an increased rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The April 2012 rating decision confirmed and continued a 10 percent rating for the Veteran's bilateral hearing loss under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the Veteran filed his claim in 2011, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

As explained above, while during the pendency of the appeal the Veteran underwent VA audiological examinations in May 2010, April 2012, June 2012, January 2013, and December 2013, only the results from the May 2010, April 2012, and June 2012 examinations are credible.  Therefore, in adjudicating the current appeal that Board must rely on the results from these examinations.

With the above criteria in mind, the Board notes that at the May 2010 audiological examination the Veteran had puretone thresholds 40, 65, 70, and 70 decibels in the right ear and puretone thresholds of 35, 60, 60, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 61.25 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 80 percent in the right ear and 80 percent in the left ear.

At the subsequent April 2012 VA examination, the Veteran had puretone thresholds 45, 70, 70, and 70 decibels in the right ear and puretone thresholds of 50, 75, 70, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 64 decibels in the right ear and 66 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 84 percent in the left ear.

At the last credible VA audiological examination in June 2012, the Veteran had puretone thresholds 40, 65, 70, and 70 decibels in the right ear and puretone thresholds 35, 60, 60, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 61.25 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 68 percent in the right ear and 80 percent in the left ear.  As to Veteran's bilateral hearing loss and its' impact on his ordinary conditions of daily life, the Veteran complained that it made it difficult to hear in crowds of three or more people including at restaurants.

The Board also notes that VA treatment records document the Veteran's periodic complaints and treatment for bilateral hearing loss.  However, nothing in this treatment records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).
.

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of V and the left ear hearing loss, at its worst, is assigned a numeric designation of IV.  These test scores do not show that the Veteran met the criteria for a 20 percent rating for his bilateral hearing loss.  Therefore, the Board finds that the claim for a rating in excess of 10 percent for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart.

As to 38 C.F.R. § 4.86(a), at none of the above examinations did the Veteran have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart.

As to 38 C.F.R. § 4.86(b), at none of the above examinations did the Veteran have thresholds of 30 decibels or less at 1,000 Hz (i.e., it was 35 decibels or higher in the right and left at 1,000 Hz) and 70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Hart.

Based on the Veteran's and his representative's claims that the appellant's hearing loss is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2013).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record from the Veteran and others.  In this regard, the Veteran is credible to report on what he sees and feels and other people are credible to report on what they can see.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his bilateral hearing loss, acting alone, prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied at all times during the pendency of the appeal.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


